Exhibit 10.12(b)
ALLEGHANY CORPORATION
DIRECTOR’S STOCK OPTION AGREEMENT
     This Agreement, made as of ___, between Alleghany Corporation, a Delaware
corporation (“Alleghany”), and ___, a non-employee member of Alleghany’s Board
of Directors (the “Director”).
     Whereas, in order to encourage increased stock ownership by the
non-employee directors of Alleghany, Alleghany has adopted the Alleghany
Corporation 2005 Directors’ Stock Plan (the “Plan”).
     Now, Therefore, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1. Grant. Alleghany herby grants to the Director an option (the “Option”) to
purchase 500 shares (the “Option Shares”) of Alleghany common stock, par value
$1.00 per share (“Alleghany Common Stock”), at $  per share (the “Option
Price”).
2. Manner of Exercise. Subject to the provisions of the Plan, the Option may be
exercised at any time during the period hereinafter permitted by written notice
to Alleghany stating the number of shares with respect to which it is being
exercised and accompanied by payment of the Option Price (a) in the United
States dollars by cash or check, or (b) by tendering to Alleghany shares of
Alleghany Common Stock owned by the Director and having a Fair Market Value (as
defined in the Plan) equal to the cash exercise price applicable to the Option,
or (c) directing Alleghany to withhold the number of shares issuable upon
exercise having a Fair Market Value equal to the Option Price, or (d) by a
combination of United States dollars, owned shares of Alleghany Common Stock and
shares issuable upon exercise as aforesaid. It shall be a condition to the
obligation of Alleghany to issue shares of Alleghany Common Stock upon exercise
of the Option that the Director (or any other person entitled to exercise the
Option as provided in Paragraph 4 hereof) pay to Alleghany, upon demand by
Alleghany, such amount as may be requested by Alleghany for the purpose of
satisfying any liability to withhold federal, state, local or foreign income or
other taxes, and if the amount requested is not paid Alleghany may refuse to
issue shares of Alleghany Common Stock.

- 1 -



--------------------------------------------------------------------------------



 



3. Timing of Exercise; Term. The Option shall not be exercisable before the
expiration of one year from the date hereof or after the expiration of ten years
from the date hereof and may be exercised during such period as follows:
one-third (33-1/3 percent) of the total number of shares of Common Stock covered
by the Option shall become exercisable each year beginning with the first
anniversary of the date hereof; provided that the Option shall automatically
become immediately exercisable in full when the Director ceases to be a
non-employee director of Alleghany for any reason other than resignation as a
director prior to the next Annual Meeting succeeding the date hereof. If the
Director resigns as a non-employee director of Alleghany prior to the next
Annual Meeting succeeding the date hereof, the Option shall terminate
simultaneously with his resignation.
4. Transferability and Sale. During the one-year period following the grant of
the Option, the Option shall not be transferable by the Director otherwise than
by will or the laws of decent and distribution and shall be exercisable during
his lifetime only by him. The Option may be transferred, without consideration,
in whole or in part at any time following the first anniversary of the grant
date to the Director’s immediate family members (i.e., children, grandchildren
or spouse) or a trust solely for the benefit of, or a partnership or limited
liability company in which the only partners or members, as the case may be, are
the Director and the Director’s immediate family members. In all cases, the
instrument of transfer shall be approved by, and shall contain such conditions,
restrictions and agreements relating to any further transfer of the Option or
interests in the partnership or limited liability company, if appropriate, as
may be required by, the general counsel of Alleghany.
5. Requirement of Continuing Service. The Option shall not be exercisable unless
the Director has been, at all times during the period beginning with the date of
grant of the Option and ending on the date of such exercise, a non-employee
director of Alleghany, except that:
(A) if the Director shall cease to be such a non-employee director for reasons
other than death and such Option has not terminated or expired and has not been
fully exercised, the Director (his permitted transferees or in the event of his
death, his executors, administrators, heirs or distributees, as the case may
be), at any time within one year of the date the Director ceased to be a non-

- 2 -



--------------------------------------------------------------------------------



 



employee director but not thereafter (and in no event after the Option has
expired under the provisions of Paragraph 3 hereof), may exercise the Option
with respect to any shares of Common Stock as to which the Director could have
exercised the Option at the time he ceased to be such a non-employee director;
provided that notwithstanding the foregoing, if the Director shall cease to be
such a non-employee director after any Annual Meeting on or following the date
the Director attains age 72 and such Option has not terminated or expired and
has not been fully exercised, the Director (his permitted transferees or in the
event of his death, his executors, administrators, heirs or distributees, as the
case may be), may exercise the Option with respect to any shares of Common Stock
as to which the Director could have exercised the Option at the time he ceased
to be such a non-employee director at any time during the remaining term of the
Option (but in no event after the Option has expired); and
(B) if the Director shall die and the Option has not been fully exercised, the
person holding the Option may, at any time within one year after the date of the
death of the Director but not thereafter (and in no event after the Option has
expired under the provisions of Paragraph 3 hereof), exercise the Option with
respect to any shares of Common Stock as to which the Director could have
exercised the Option at the time of his death (in the absence of any permitted
transfer of the Option).
6. No Rights as a Stockholder. The Director (and any person succeeding to the
Director’s rights pursuant to this Agreement) shall have no rights as a
stockholder with respect to any shares of Alleghany Common Stock issuable
pursuant to the Option until the date of the issuance of a stock certificate for
such shares to the Director (or successor). Except as provided in the Plan, no
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities or other property)
for which the record date is prior to the date such stock certificate is issued.
7. Legality of Issuance. Alleghany shall not be obligated to issue any Option
Shares pursuant to this Agreement unless Alleghany’s counsel shall be satisfied
that such issuance will be in compliance with applicable federal, state and
other securities laws.
8. Restrictive Legends on Stock Certificates. Stock certificates evidencing
Option Shares may bear such restrictive legends as Alleghany’s counsel may deem
necessary or advisable under applicable law or pursuant to this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



9. Plan. The Option is granted subject to all terms and conditions of the Plan,
which is incorporated herein by reference. In the event of any inconsistency
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.
10. Tax Advice. Alleghany makes no warranties or representations with respect to
the income tax consequences of the transactions contemplated by this Agreement.
11. Acceptance of Terms. By acceptance of this Option, the Director indicates
his acceptance and ratification of, and his consent to, the terms and conditions
of this Agreement, the Plan and any action taken under the Plan by Alleghany of
the Board of Directors of Alleghany.
     In Witness Whereof, the parties hereto have executed this Agreement as of
the day and year first above written.

            ALLEGHANY CORPORATION
      By:   _______________________                 _______________________
Director     

- 4 -